DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  Line 3 recites “of type a the sheet” appears to be an editorial error for -- a type of the sheet--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US Patent 5,927,703) in view of Endo (JP 11-199070A, IDS filed 09/21/2020 citation AC; hereinafter Endo_2) and further in view of Kuwata (US Publication 2016/0001994).
With regards to claim 6, Endo teaches a sheet feed unit (FIG. 1) comprising: 
a unit housing (including 16 and 43); 
a roller holder (40) supported on the unit housing so as to be swingable in an up-down direction (col. 6, lines 8-18; FIG. 1); 
(20) rotatably supported at a swinging end of the roller holder (40), the pickup roller rotating, while in contact with a top face of sheets (FIG. 1) placed on a sheet placement plate (a part of 16), and thereby feeding out the sheets; 
a feed roller (24) arranged on a downstream side of the pickup roller in a sheet feed direction (col. 6, lines 8-18; FIG. 1); 
a separating member (26) forming a nip with the feed roller (FIG. 1; col. 5, lines 58-67), the separating member feeding one by one, while separating, the sheets fed out by the pickup roller (col. 5, line 58 to col. 6, line, line 18; FIG. 1); 
a pressing mechanism including:
a pressing member (50) pressing down the swinging end of the roller holder (col. 6, lines 19-26; FIG. 1-2); 
a link member (62) of which a tip end part makes contact with the pressing member (FIG. 2); and 
a first biasing member (64) biasing the link member (62) toward the pressing member (50; FIG. 1-2; col. 6, lines 33-37); and 
a pressing force adjusting mechanism including:
an arm member (48) supported so as to be reciprocatable in a sheet width direction perpendicular to the sheet feed direction on the unit housing (FIG. 1-2), and the arm member supporting the link member movably in the sheet width direction (col. 6, lines 27-47);
wherein 
the pressing force adjusting mechanism changes a biasing force acting from the first biasing member via the link member to the pressing member according to a movement amount of the arm member, and thereby adjusts a pressing force of the pickup roller against the top face of the sheets placed on the sheet placement plate (col. 6, lines 19-47).
removably mounted in an apparatus main body; a sheet placement plate in a sheet feed cassette removably mounted in the apparatus main body; and an operation dial making the arm member reciprocate.
Endo_2 teaches a unit housing (frame structure of 6) removably mounted in an apparatus main body ([0015]); a sheet placement plate (26) in a sheet feed cassette (8 or 10) removably mounted in the apparatus main body ([0016]; FIG. 1 and 3), and an operation dial (48) making the arm member (42) reciprocate.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of Endo_2 to Endo to provide a compact structure (unit housing) to easily place or remove sheets as necessary ([0005]; Endo_2) and providing a dial (48 connecting with 42 (FIG. 2) of Endo_2 replacing motor 46 (FIG. 2) of Endo) to control the feed pressure for a variety of sheet types (even sheet types that has not been previously programmed in Endo).
Furthermore, Endo, as modified by Endo_2, is silent regarding the sheet feed unit further includes, separately from the pressing mechanism, a retracting mechanism locating the roller holder selectively either in a sheet feeding position where the pickup roller is permitted to feed out sheets or in a retracted position where the roller holder is retracted to above the sheet feeding position, the retracting mechanism includes: a holder support member being reciprocatable in directions perpendicular to the sheet feed direction, the holder support member raising the roller holder to the retracted position and supporting the roller holder therein when the sheet feed cassette is extracted out of the apparatus main body; a contact member making contact with the sheet feed cassette to release the roller holder from support by the holder support member when the sheet feed cassette has been inserted up to a predetermined position in the apparatus main body; and a second biasing member basing the holder support member in such a direction that the roller holder is raised to the retracted position, when the sheet feed cassette is not inserted, 
Kuwata teaches an image forming apparatus comprising: a retracting mechanism (including 50; [0055]) locating the roller holder (30) selectively either in a sheet feeding position where the pickup roller (21) is permitted to feed out sheets (FIG. 10A-B) or in a retracted position where the roller holder (30) is retracted to above the sheet feeding position (FIG. 9A-B),
the retracting mechanism includes:
a holder support member (tip portion of 50 contacting with 30) being reciprocatable in directions perpendicular to the sheet feed direction (up-down direction in FIG. 9B-10B), the holder support member raising the roller holder to the retracted position and supporting the roller holder therein when the sheet feed cassette is extracted out of the apparatus main body ([0055-0060]); 
a contact member (51) making contact with the sheet feed cassette to release the roller holder from support by the holder support member when the sheet feed cassette has been inserted up to a predetermined position in the apparatus main body (FIG. 9-10); and 
a second biasing member (54) basing the holder support member in such a direction that the roller holder is raised to the retracted position ([0057]), wherein the roller holder is depressed at a depressed position by the pressing member and the roller holder is supported at a support position by the holder support member, the depressed position and the support position are at approximately equal distances from a swing axis of the roller holder ([0055-0060]; FIG. 9-10).
when the sheet feed cassette (24) is not inserted (as in FIG. 9A-B), the holder support member (tip portion of 50 contacting with 30) moves under the biasing force of the second biasing member (54) to be inserted under the roller holder (30; the tip portion of 50 contacting with 30 is inserted into a part of 30), and the roller holder is supported in the retracted position (FIG. 9A-B), by the holder support member, against an own weight of the roller holder and the pressing force of the pressing member (FIG. 9A-B; [0055-0058]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the retracting mechanism as taught by Kuwata to the sheet feed unit as taught by Endo, as combined with Endo_2, to provide sufficient distance between the pickup roller and the uppermost sheet to prevent deviation of the sheet and/or paper jam during insertion/removal of the sheet feed cassette ([0006-0007], Kuwata).
With regards to claim 2, Endo, as modified by Endo_2 and Kuwata, teaches (citations to Endo_2 unless specified otherwise) the sheet feed unit according to claim 6, wherein with the unit housing (frame of 6) inserted in the apparatus main body (body of 2; FIG. 1), a part of the operation dial (48) is exposed out of an upstream-side end part of the unit housing in an insertion direction thereof (FIG. 4-7).
With regards to claim 3, Endo, as modified by Endo_2 and Kuwata, teaches (citations to Endo_2 unless specified otherwise) the sheet feed unit according to claim 2, wherein the part of the operation dial (48) is exposed at a position where the operation dial can be operated with the sheet feed cassette inserted in the apparatus main body (FIG. 4-7).
With regards to claim 4, Endo, as modified by Endo_2 and Kuwata, teaches the sheet feed unit according to claim 6, wherein.  However, Endo, as modified by Endo_2, is silent regarding wherein the pressing member is a member in a triangular shape as seen in a plan view, and is supported on the unit housing so as to be pivotable about, a rotary shaft provided at a first vertex of the triangular shape, a tip end of the link member makes contact with a pressed face extending upward from the rotary shaft, and at a second vertex on an opposite side from the pressed face across the rotary shaft, a pressing portion is formed that presses a depressed piece on the roller holder.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)}.  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  In this particular case, changes in the shape of the pressing member would be obvious to one of ordinary skill in the art without changing the functionality as originally taught.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to change the shape of the pressing member of Endo, as modified by Endo_2, to different shapes including the shape as claimed with reasonable expectation of the pressing member function as originally intended.
With regards to claim 9, Endo, as modified by Endo_2 and Kuwata, teaches (citations to Endo unless specified otherwise) an image forming apparatus comprising (FIG. 1): the sheet feed unit according to claim 6 (see claim 6, above); the sheet feed cassette (8, 10; FIG. 1; Endo_2); and an image forming section (including 6 and 8) forming an image on a sheet fed by the sheet feed unit (col. 5, lines 46-50).
With regards to claim 11, Endo, as modified by Endo_2 and Kuwata, teaches the sheet feed unit according to claim 6, wherein a depressed position at which the roller holder is depressed by the pressing member and a support position at which the roller holder is supported by the holder support member are at approximately equal distances from a swing axis of the roller (it is noted that depending on the amount of stacked sheets in the cassette, the distances is capable of being equal as claimed).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US Patent 5,927,703) in view of Endo (JP 11-199070A, IDS filed 09/21/2020 citation AC; hereinafter Endo_2) and Kuwata (US Publication 2016/0001994) as applied to claim 6, and further in view of Raus (US Patent 4,026,397).
With regards to claim 7, Endo, as modified by Endo_2, teaches the sheet feed unit according to claim 6.  However, Endo, as modified by Endo_2, is silent regarding the sheet feed unit further comprising: a restricting mechanism restricting rotation of the operation dial by the biasing force of the first biasing member.
Raus teaches an operation dial (65) usable in a sheet feed unit (10) comprising a restricting mechanism (FIG. 2) restricting rotation of the operation dial (col. 1, lines 40-49).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the operation dial as taught by Endo, as modified by Endo_2, with the operation dial as taught by Raus to prevent unauthorized use (col. 1 , lines 40-49, Raus).  Thus, the combination of Endo, Endo_2, and Raus would teach the restricting mechanism restricting rotation of the operation dial by the biasing force of the first biasing member (it is noted that the force produced by 64 would translate down the respective parts and restrict further movement of the operation dial).
With regards to claim 8, Endo, as modified by Endo_2 and Raus, teaches (citations to Raus) the sheet feed unit according to claim 7, wherein the restricting mechanism includes:
a gear (80) provided on the operation dial to transmit a driving force from the operation dial (65; FIG. 2) to the arm member (col. 3, lines 62 to col. 4, line 9); first ratchet teeth formed on a web face of the gear (80, FIG. 5); second ratchet teeth (102) formed on the unit housing and meshing with the first ratchet teeth (col. 4, line 65 to col. 5, line 6); and a third biasing member (95) biasing the gear in such a direction that the first and second ratchet teeth come closer to each other (FIG. 5).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US Patent 5,927,703) in view of Endo (JP 11-199070A, IDS filed 09/21/2020 citation AC; hereinafter Endo_2) and Kuwata (US Publication 2016/0001994), and further in view of Kamata (US Publication 2011/0292443).
With regards to claim 10, Endo, as modified by Endo_2, teaches the image forming apparatus according to claim 9, further comprising: an operation portion (97) selecting a type of the sheet (99; FIG. 4).  However, Endo, as modified by Endo_2, is silent regarding a display provided on the operation portion; a controller determining adjustment parameters of the pressing force of the pickup roller according to the type of the sheet selected on the operation portion, and display the adjustment parameters on the display portion.
Kamata teaches an image forming apparatus comprising a display (J1) provided on the operation portion; a controller determining adjustment according to the type of the sheet selected on the operation portion ([0174]), and display the adjustment parameters on the display portion ([0174]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further come the teaching of Kamata to the image forming apparatus of Endo, as modified by Endo_2, to provide additional information to the user during print processing.  Thus, the combination of Endo, as modified by Endo_2 and Kamata, teaches a controller determining adjustment parameters of the pressing force of the pickup roller (“information on the process adjustment” (Kamata), i.e. due to it being a parameter associated with the sheet type and needed adjustment as originally intended by Endo, as combined with Endo_2) according to the type of the sheet selected on the operation portion ([0174]; Kamata).
With regards to claim 12, Endo teaches a sheet feed unit (FIG. 1) comprising: 
a unit housing (including 16 and 43); 
a roller holder (40) supported on the unit housing so as to be swingable in an up-down direction (col. 6, lines 8-18; FIG. 1); 
a pickup roller (20) rotatably supported at a swinging end of the roller holder (40), the pickup roller rotating, while in contact with a top face of sheets (FIG. 1) placed on a sheet placement plate (a part of 16), and thereby feeding out the sheets; 
a feed roller (24) arranged on a downstream side of the pickup roller in a sheet feed direction (col. 6, lines 8-18; FIG. 1); 
a separating member (26) forming a nip with the feed roller (FIG. 1; col. 5, lines 58-67), the separating member feeding one by one, while separating, the sheets fed out by the pickup roller (col. 5, line 58 to col. 6, line, line 18; FIG. 1); 
a pressing mechanism including:
a pressing member (50) pressing down the swinging end of the roller holder (col. 6, lines 19-26; FIG. 1-2); 
a link member (62) of which a tip end part makes contact with the pressing member (FIG. 2); and 
a first biasing member (64) biasing the link member (62) toward the pressing member (50; FIG. 1-2; col. 6, lines 33-37); and 
a pressing force adjusting mechanism including:
an arm member (48) supported so as to be reciprocatable in a sheet width direction perpendicular to the sheet feed direction on the unit housing (FIG. 1-2), and the arm member supporting the link member movably in the sheet width direction (col. 6, lines 27-47);
wherein the pressing force adjusting mechanism changes a biasing force acting from the first biasing member via the link member to the pressing member according to a movement (col. 6, lines 19-47),
the image forming apparatus further includes: an operation portion (97) selecting a type of the sheet (99; FIG. 4).
However, Endo is silent regarding (italicized portions highlights features not taught) a unit housing removably mounted in an apparatus main body; a sheet placement plate in a sheet feed cassette removably mounted in the apparatus main body; and an operation dial making the arm member reciprocate.
Endo_2 teaches a unit housing (frame structure of 6) removably mounted in an apparatus main body ([0015]); a sheet placement plate (26) in a sheet feed cassette (8 or 10) removably mounted in the apparatus main body ([0016]; FIG. 1 and 3), and an operation dial (48) making the arm member (42) reciprocate.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of Endo_2 to Endo to provide a compact structure (unit housing) to easily place or remove sheets as necessary ([0005]; Endo_2) and providing a dial (48 connecting with 42 (FIG. 2) of Endo_2 replacing motor 46 (FIG. 2) of Endo) to control the feed pressure for a variety of sheet types (even sheet types that has not been previously programmed in Endo).
However, Endo, as modified by Endo_2, is silent regarding a controller determining adjustment parameters of the pressing force of the pickup roller according to the type of the sheet selected on the operation portion; and a display displaying the adjustment parameters determined by the controller including a direction and amount of rotation of the operation dial for adjusting the pressing force to a pressing force that suits the type of the sheet selected.
Kamata teaches an image forming apparatus comprising a controller determining adjustment according to the type of the sheet selected on the operation portion ([0174]), and ([0174]); and a display (J1) displaying the adjustment parameters determined by the controller.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the teaching of Kamata to the image forming apparatus of Endo, as modified by Endo_2, to provide additional information to the user during print processing.  Thus, the combination of Endo, as modified by Endo_2 and Kamata, teaches a controller determining adjustment parameters of the pressing force of the pickup roller (“information on the process adjustment” (Kamata), i.e. due to it being a parameter associated with the sheet type and needed adjustment as originally intended by Endo, as combined with Endo_2) according to the type of the sheet selected on the operation portion ([0174]; Kamata); and a display (J1; Kamata) displaying the adjustment parameters determined by the controller ([0174]; Kamata).
However, Endo, as combined with Endo_2 and Kamata, is silent regarding (italicized portion highlights portion not taught) a display displaying the adjustment parameters determined by the controller including a direction and amount of rotation of the operation dial for adjusting the pressing force to a pressing force that suits the type of the sheet selected.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, Endo, as combined with Endo_2 and Kamata, teaches a generic process of displaying adjustment parameters ([0174]; Kamata) and it is not inventive to disclose specific adjustment parameters based on the specific structure.  
.  

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. 
With respect to the remarks on pages 8-11, Applicant argues that Endo_Endo_2, and Kuwata fails to teach the amended features including “separately from the pressing mechanism, a retracting mechanism…. when the sheet feed cassette is not inserted, the holder support member moves under the biasing force of the second biasing member to be inserted under the roller holder, and the roller holder is supported in the retracted position in a state where the roller holder is raised, by the holder support member, against a own of the roller holder and the pressing force of the pressing member”.
	The Examiner respectfully disagrees with Applicant’s argument because Kuwata teaches the claimed retracting mechanism as claimed.  It is noted that the retracting mechanism of Kuwata is combined into Endo, as modified by Endo_2, and thus, is a separate component from the pressing mechanism that is being adjusted by the operation dial (Endo_2).  Furthermore, the rejection above has been slightly modified to specify the holder support member being a tip portion of 50 that contact with 30 (FIG. 9-10; Kuwata).  As presented above, the interpretation of the holder support member of Kuwata meet all the limitations as claimed including the new limitations.  Thus, the combination of Endo, Endo_2, and Kuwata is considered to teach the totality of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853